Citation Nr: 9908013	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 10 percent for 
cervical muscle strain.

3.  Entitlement to a compensable rating for chronic strain of 
the left knee.

4.  Entitlement to a compensable rating for  chronic strain 
of the right knee.

5.  Entitlement to a compensable rating for chronic sprain of 
the left shoulder.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from April 1984 to 
August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 8, 1994, rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned disability ratings for a number of disabilities and 
denied service connection for others.  The veteran testified 
before the undersigned member of the Board at a hearing held 
at the RO on August 27, 1997.  A Board decision of 
February 27, 1998, denied the appeal with respect to the 
ratings for stress fractures of the tibias and remanded the 
remaining issues to the RO for additional evidentiary 
development and readjudication.  The case has been returned 
to the Board for further review on appeal.  


REMAND

It is clear from review of the record following the remand 
that the evidentiary development and adjudication requested 
by the Board remain incomplete with respect to each of the 
issues on appeal.  The obligation of the RO to implement 
requests by the Board was discussed in a decision of the 
United States Court of Veterans Appeals (Court) in the case 
of Stegall v. West, 11 Vet. App 268 (1998), wherein the Court 
stated the following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . The Court takes this 
opportunity to remind the Secretary that 
the holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.  See Tobler 
v. Derwinski, 2 Vet. App. 8 (1991).  
(Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board, as further explained herein.  The 
Court's decision does not give the Board any discretion to 
consider whether or not the failure to obtain the requested 
information would be prejudicial to the veteran or constitute 
merely harmless error.  

For reasons that cannot be determined from the record, in the 
supplemental statement of the case, the RO has 
recharacterized the claim for service connection as one for a 
"lumbosacral back disorder."  At no time has the veteran 
pursued a claim for service connection for a disability of 
the lumbosacral spine.

With respect to the claim for service connection for a back 
disability, the Board requested that a medical examination be 
conducted to ascertain whether the veteran had a current 
disability of the thoracic spine and, if so, to determine its 
etiology.  A VA examination was performed in April 1998.  
However, the report of the examination includes contradictory 
findings.  The examination report includes a finding of 
paraspinal muscle spasm in the upper thoracic area, but there 
is a diagnosis of "no throacic disability," with no 
explanation of the thoracic spasms. The report provides no 
information concerning etiology, chronicity, or relationship 
of the thoracic spasms either to service or to a service-
connected disability of the cervical spine.  As explained in 
the remand, this information is necessary both for a 
determination as to secondary service connection under 
38 C.F.R. § 3.310(a) (1998), or, if service connection under 
§ 3.310(a) is denied, for a decision as to whether the 
paraspinal muscle spasm represents a nonservice-connected 
disability which is aggravated by the service-connected 
cervical spine disability within the meaning of the Court's 
decision in Allen v. Brown, 7 Vet. App. 439 (1993).  

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
before the aggravation.  In other words, a veteran is 
entitled to service connection for any increment in the 
severity of a nonservice-connected disability attributable to 
a service-connected disability.  In determining entitlement 
under the Allen analysis, a VA examination to identify and 
define any increment of thoracic spine pathology due to the 
service-connected cervical spine pathology must be performed.  

When the service connection claim was subsequently reviewed 
by the RO on September 17, 1998, no Allen analysis was 
undertaken. 

The appeals for compensable ratings for disabilities of the 
left knee and the right knee were remanded to obtain X-rays 
of the knees and to assess the disability of each knee in a 
manner that would permit consideration of the rating under 
the guidelines set forth by the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Board held that when 
a veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Under 38 C.F.R. § 4.40 (1998), a disability of 
the musculoskeletal system includes functional loss due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  "Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  Under 38 C.F.R. 
§ 4.45 (1998), factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since the examination performed in April 1998 is not 
detailed enough to permit a DeLuca analysis.  The Court 
stated in DeLuca that specificity of findings with regard to 
functional loss due to pain is required.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

In considering the ratings for the knees, each knee should be 
rated separately based on the individual findings pertaining 
to that knee.  The RO continued to rate both knees together 
as a single disability following the April 1998 remand, 
apparently having inadvertently failed to notice that the 
Board had indicated in the introduction that the matter on 
appeal had been separated into two issues.  

Where the evidence does not adequately evaluate the current 
state of a condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  Where the record 
before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
case is remanded for the following actions:

1.  The RO should obtain any VA 
outpatient treatment records dated since 
December 1997, the date of the most 
recent VA treatment records currently on 
file.  The veteran should be given an 
opportunity to submit any additional 
evidence he sees fit with respect to the 
disabilities at issue.  

2.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination with respect to 
the various disabilities at issue in this 
appeal.  All indicated tests and studies 
necessary to ascertain the current status 
of the thoracic spine, both knees, and 
left shoulder should be performed, and 
all findings should be reported in 
detail.  It is essential that the claims 
folder be made available to the examiner 
for review in connection with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
review of the file, and any additional 
information obtained from the veteran, 
the examiner should respond to the 
following questions and provide a full 
statement of the basis for the 
conclusions reached:

a.  Is it at least as likely as 
not that any current thoracic 
spine disability is the result 
of an injury during military 
service?  

b.  Does the veteran have 
additional disability of the 
thoracic spine as the result of 
the coexistence of a service-
connected disability of the 
cervical spine?  In other 
words, is the pathology of the 
thoracic spine worse (i.e., is 
there an additional increment 
of disability of the thoracic 
spine) than if the service-
connected cervical spine 
disability did not exist?  

c.  If so, such additional 
increment should be defined and 
described in terms of actual 
clinical findings reported in 
the examination report.  

d.  Do the service-connected 
left knee, right knee, cervical 
spine, and left shoulder 
disabilities result in weakened 
movement, excess fatigability, 
and incoordination, and if so, 
to what extent?  Separate 
answers should be given for 
each of these joints.  

e.  To what extent does 
examination show the following:  
(1) complaints of pain which is 
visibly manifest on movement, 
(2) the presence or absence and 
degree of muscle atrophy 
attributable to service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestations that would 
demonstrate disuse or 
functional impairment due to 
pain.  Separate answers to each 
question should be given for 
each joint.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for a proper follow-up 
of the evidentiary development sought by 
the Board should be taken.  

4.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for a thoracic spine 
disability.  Such review should include 
the question of whether service 
connection is warranted for an 
aggravation of thoracic spine disability 
within the meaning of Allen, Id.  

5.  The RO should review the ratings for 
the cervical spine disability, right 
knee, left knee, and left shoulder 
disabiliiesy.  The adjudication should 
include a review in light of the analysis 
set forth in DeLuca, Id., as well as in 
all applicable VA regulations, including 
38 C.F.R. §§ 4.40 and 4.45 (1998) and the 
relevant diagnostic codes from the VA 
rating schedule.  

6.  Thereafter, if the claim remains 
denied with respect to any of the issues 
on appeal, a supplemental statement of 
the case should be prepared, and the 
veteran should be given a reasonable 
period of time for response.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


 Department of Veterans Affairs

